Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 1 of 16 Page ID #:2715
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 2 of 16 Page ID #:2716
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 3 of 16 Page ID #:2717
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 4 of 16 Page ID #:2718
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 5 of 16 Page ID #:2719
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 6 of 16 Page ID #:2720
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 7 of 16 Page ID #:2721
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 8 of 16 Page ID #:2722
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 9 of 16 Page ID #:2723
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 10 of 16 Page ID
                                 #:2724
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 11 of 16 Page ID
                                 #:2725
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 12 of 16 Page ID
                                 #:2726
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 13 of 16 Page ID
                                 #:2727
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 14 of 16 Page ID
                                 #:2728
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 15 of 16 Page ID
                                 #:2729
Case 2:19-cv-10182-CAS-AFM Document 158 Filed 04/12/21 Page 16 of 16 Page ID
                                 #:2730
